UNITED STATES DISTRICT COURT                                   NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK

ANITA CHIOKE,

                              Plaintiff,

               – against –                                    MEMORANDUM & ORDER

THE DEPARTMENT OF EDUCATION OF THE                              15-cv-01845 (ERK) (CLP)
CITY OF NEW YORK, THE BOARD OF
EDUCATION OF THE CITY SCHOOL
DISTRICT OF THE CITY OF NEW YORK,
AIMEE HORWITZ, individually and on behalf of
the Department of Education of the City of New
York, and NEIL MONHEIT, individually and on
behalf of the Department of Education of the City
of New York,

                              Defendants.

Korman, J.:

       Defendant Department of Education (DOE) moves for reconsideration of the order entered

on June 25, 2018 (“Order”), which granted summary judgment in DOE’s favor on all claims but

one: plaintiff Anita Chioke’s Title VII retaliation claim based on a formal reprimand letter issued

to her. See Chioke v. Dep’t of Educ., No. 15-cv-01845 (ERK) (CLP), 2018 WL 3118268 (E.D.N.Y.

Jun. 25, 2018). DOE asks that I reconsider my finding that a genuine dispute of material fact exists

as to whether the reprimand letter was an adverse employment action causally connected to

plaintiff’s complaints of discrimination made days earlier.

                                           BACKGROUND

       Though familiarity with the facts as set out in the Order is assumed, the relevant

background is briefly recounted here. Plaintiff Anita Chioke, a black woman of Liberian national

origin, began working for the DOE in 2003 and became Assistant Principal of Foundations

Academy in January 2013. Pl.’s Resp. to Def.’s Rule 56.1 Statement, ECF No. 31-7, at ¶¶ 1, 2, 14,

                                                     1
22-24. Following months of back-and-forth regarding Chioke’s job performance, on January 24,

2014, Chioke acknowledged receipt of a formal reprimand letter from Principal Jimmy Molina,

which detailed various shortcomings in Chioke’s work and behavior. Def.’s Decl. Supp. Mot.

Summ. J., Ex. S, ECF No. 31-3, at 105. Molina warned “that this incident may lead to further

disciplinary actions including as [sic] unsatisfactory [performance] rating.” Id.

       The reprimand set off a series of letters between Molina and Chioke, who responded to

Molina’s letter on February 3, 2014 with a letter of her own, defending her job performance and

alleging that Molina’s letter mischaracterized their previous interactions. See Def.’s Decl. Supp.

Summ. J., Ex. T, ECF No. 31-3 (“Feb. 3 Ltr.”), at 107-11. Chioke’s February 3 letter also

memorializes a conversation between Molina and Chioke, in which Molina disclosed that

superintendent Aimee Horwitz instructed him to terminate Chioke’s employment by “putting a

letter in [her] file.” Id. at 107. Molina told Chioke that Horwitz “is just a plain racist,” who

regularly disparaged black teachers. Id. Accordingly, Chioke indicated that she “intend[ed] to

pursue this case with the E.E.O.C.” Id. This February 3 letter complaining of discrimination is the

protected activity forming the basis of Chioke’s retaliation claim.

       The alleged retaliatory action came three days later, on February 6, in the form of another

letter from Molina, which stated that “[a] recent review of the lateness record in my office indicates

that you have been late to work,” without listing any specific dates of offense. Def.’s Decl. Supp.

Summ. J., Ex. U, ECF No. 31-3 (“Feb. 6 Ltr.”), at 113. The next day, on February 7, Chioke replied

by letter explaining that she had been late due to inclement weather, and she accused Molina of

issuing the reprimand because her union had filed a “Step 1 Grievance” against him. Def.’s Decl.

Supp. Summ. J., Ex. V, ECF No. 31-3 (“Feb. 7 Ltr.”), at 124. Indeed, on February 6, the same day

as Molina’s letter, Chioke’s union representative had requested a grievance conference seeking to



                                                      2
remove the January 24 reprimand from Chioke’s personnel file for inadequate notice and because

Molina met with Chioke without union representation. See Step 1 Grievance, ECF No. 41, at 4.


                                          DISCUSSION

       The Order entered on June 25, 2018 concluded that the above facts made out a Title VII

retaliation claim. Defendant moves for reconsideration. The standard for granting a motion for

reconsideration “is strict, and reconsideration will generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked—matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995). “Moreover, a party may not use a motion for reconsideration to

‘relitigate an issue already decided’ by advancing novel arguments that could have been raised

previously.” Schleifer v. Berns, No. 17 Civ. 1649 (BMC), 2017 WL 4011239, at *1 (E.D.N.Y. Sept.

11, 2017) (quoting Shrader, 70 F.3d at 257).

           The Order’s Analysis

       A plaintiff asserting a Title VII retaliation claim “must demonstrate that ‘(1) she engaged

in protected activity; (2) the employer was aware of that activity; (3) the employee suffered a

materially adverse action; and (4) there was a causal connection between the protected activity and

that adverse action.” Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs, P.C., 716 F.3d 10,

14 (2d Cir. 2013) (per curiam) (quoting Lore v. City of Syracuse, 670 F.3d 127, 157 (2d Cir. 2012)).

The Order started on the uncontested premise that Chioke’s February 3 letter constituted a

protected activity of which DOE was aware and went on to evaluate the remaining two factors.

Chioke, 2018 WL 3118268, at *11.

       Determining whether an action is materially adverse is objective; a materially adverse

action is “one that is ‘harmful to the point that [it] could well dissuade a reasonable worker from

                                                     3
making or supporting a charge of discrimination.” Id. at *12 (quoting Hicks v. Baines, 593 F.3d

159, 165 (2d Cir. 2010)). As relevant here, letters of reprimand can “lead [an] employee to believe

(correctly or not) that [her] job is in jeopardy.” See Millea v. Metro-North R.R. Co., 658 F.3d 154,

165 (2d Cir. 2011). This is true “even when . . . the letter does not directly or immediately result in

any loss of wages or benefits, and does not remain in the employment file permanently.” Id.

Considering Title VII’s broad anti-retaliation protection, see Hicks, 593 F.3d at 165, the Order

concluded that a jury could find that the formal reprimand issued to Chioke—alleging lateness and

possible further disciplinary action—could dissuade a reasonable worker from complaining of

discrimination. Chioke, 2018 WL 3118268, at *13

       Regarding causation, the “three-day gap between Chioke’s protected activity and Molina’s

February 6 letter was ‘sufficiently short to make a prima facie showing of causation indirectly

through temporal proximity.’” Id. (quoting Kwan v. Andalex Grp. LLC, 737 F.3d 834, 845 (2d Cir.

2013)). In response, DOE failed to offer a non-pretextual justification. Id. Even if Chioke had

actually been late, the letter identified no dates in particular. Id. And assuming the letter referred

to Chioke’s admitted lateness on February 6, Chioke presented evidence sufficient to demonstrate

that inclement weather caused her lateness and no other late-arriving teachers were similarly

disciplined. Id. For these reasons, Chioke’s retaliation claim survived summary judgment. Id. at

*13-14.

           Basis for Reconsideration

       DOE now argues that no reasonable jury could find that the February 6 letter satisfies the

elements of material adverse action and causation, first because Chioke continued to lodge

complaints after receiving the letter, and second because her February 7 response suggested that

Molina had a non-retaliatory motive. Without deciding whether these questions are properly


                                                      4
presented on a motion for reconsideration, see Shrader, 70 F.3d at 257, neither compels me to

revisit my earlier findings.

       A. Chioke’s Subsequent Complaints

       Because Chioke made further complaints after the February 6 letter, DOE argues, she could

not possibly have been dissuaded from leveling charges of discrimination. This misunderstands

the legal standard. As DOE acknowledges, the standard for material adversity is objective. Mem.

Law Supp. Def.’s Mot. Recons. 5. As such, the question is not how Chioke reacted to the February

6 letter, but how a “reasonable worker” would react. See Hicks, 593 F.3d at 165. Granted, Chioke’s

subjective reactions can help inform what a reasonable worker would do in response to the letter.

See Tepperwein v. Entergy Nuclear Operations, Inc., 663 F.3d 556, 572 (2d Cir. 2011) (explaining

that “while the test is an objective one, it is relevant that [plaintiff] was not deterred from

complaining”). But her individual actions are not dispositive of the objective inquiry at hand. See

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68-69 (2006) (explaining that the objective

standard “avoids the uncertainties and unfair discrepancies that can plague a judicial effort to

determine a plaintiff’s unusual subjective feelings”); Laudadio v. Johanns, 677 F. Supp. 2d 590,

613 (E.D.N.Y. 2010) (fact that retaliatory action did not dissuade plaintiff from filing a second

EEOC complaint was not dispositive, as plaintiff’s “subjective perception of the alleged adverse

action is not determinative”); Wharton v. County of Nassau, No. 10-CV-0265 (JS)(AKT), 2013

WL 4851713, at *11 (E.D.N.Y. Sept. 10, 2013) (declining to consider “Plaintiff’s subjective

thoughts regarding Defendants’ actions” for purposes of determining material adversity). For the

reasons explained in the Order, there is a sufficient basis to conclude that the February 6 letter

would have dissuaded a reasonable worker from complaining of discrimination, notwithstanding

Chioke’s subsequent complaints.



                                                    5
       B. February 7 Letter

       DOE next argues that Chioke’s February 7 response to Molina’s February 6 letter shows

she did not believe Molina harbored a discriminatory motive, vitiating the element of causation.

Chioke’s February 7 letter states, in relevant part, “I believe that you were upset when you were

informed of [the] Step 1 Grievance that was filed against you on my behalf,” without referencing

discrimination. Feb. 7 Ltr. According to DOE, this is proof that Chioke thought Molina disciplined

her solely because her union representative filed the grievance, not because Chioke had engaged

in protected activity. Indeed, the grievance was filed the same day as Molina’s alleged retaliation.

       The fact that Chioke attributed Molina’s animus to the union grievance casts doubt on

Chioke’s theory that it was her February 3 letter that precipitated the February 6 disciplinary letter

to file. Nevertheless, while Chioke “must show that retaliation was a ‘but-for’ cause of the adverse

action,” she is not required to prove that “retaliation was the only cause of the employer’s action.”

Kwan, 737 F.3d at 845-46. Thus, Chioke’s admission does not necessarily end the inquiry. See id.

at 846 n.5 (“[A] plaintiff’s injury can have multiple ‘but-for’ causes, each one of which may be

sufficient to support liability.”); cf. Laudadio, 677 F. Supp. 2d at 613 (plaintiff’s “subjective

perception of the alleged adverse action is not determinative”). While the February 7 letter is a

potentially strong piece of evidence, I still “cannot confidently say that no reasonable jury could

find that, absent the retaliatory animus, Molina still would have issued the February 6 letter.”

Chioke, 2018 WL 3118268, at *14.

       Specifically, the February 7 letter does not alter the calculus sufficient to eliminate all

disputes of material fact as to Molina’s intent. The grievance relates to the same January 24

reprimand that was the subject of the protected activity—Chioke’s February 3 rebuttal letter

complaining of discrimination and threatening to file an EEOC complaint. See Step 1 Grievance,



                                                      6
ECF No. 41, at 4. As discussed, Chioke has demonstrated that “the protected activity was followed

closely by discriminatory treatment,” which is sufficient to establish prima facie causation. Hicks,

593 F.3d at 170 (quoting Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000)). While

temporal proximity alone is “insufficient to defeat summary judgment at the pretext stage,” “a

plaintiff may rely on evidence comprising her prima facie case, including temporal proximity,

together with other evidence[,] . . . to defeat summary judgment at that stage.” Kwan, 737 F.3d at

847. To this end, Chioke put forward the following evidence of pretext:

           •   The February 6 letter reprimanding her for lateness failed to specify which days she
               was late;

           •   An instance of recent lateness, to which Chioke assumed the February 6 letter may
               have been related, was caused by a documented snowstorm;

           •   As an administrator, Chioke knew that she was subjected to disparate discipline for
               lateness.

Chioke, 2018 WL 3118268, at *13. As explained in the Order, prior to February 6, “Molina had

never formally disciplined Chioke for tardiness, and her late arrival during a snowstorm was an

odd reason to do so, especially when she commuted from Rockland County to Brooklyn via a bus

and three trains.” Id. at *14; see Mauze v. CBS Corp., No. 15-CV-4905(RJD) (SLT), 2018 WL

5115564, at *14 (E.D.N.Y. Oct. 19, 2018) (exaggeration of seriousness of performance issues

demonstrates pretext). In addition, Chioke’s February 3 letter recounted a conversation with

Molina indicating that she had been disciplined because of her race. Feb. 3 Ltr. Notwithstanding

Chioke’s reference to the grievance in her February 7 letter, a jury could conclude that retaliation

was a but-for cause of the adverse employment action. See Kwan, 737 F.3d at 846 (“A plaintiff

may prove that retaliation was a but-for cause of an adverse employment action by demonstrating

weaknesses, implausibilities, inconsistencies, or contradictions in the employer’s proffered

legitimate, nonretaliatory reasons for its actions.”).

                                                         7
        In a close case like this one, “[t]he determination of whether retaliation was a ‘but-for’

cause, rather than just a motivating factor, is particularly poorly suited to disposition by summary

judgment, because it requires weighing of the disputed facts, rather than a determination that there

is no genuine dispute as to any material fact.” Kwan, 737 F.3d at 843, 846 n.5 (“[T]here is a ‘need

for caution about granting summary judgment to an employer in a discrimination case where . . .

the merits turn on a dispute as to the employer’s intent[.]’” (quoting Holcomb v. Iona Coll., 521

F.3d 130, 137 (2d Cir. 2008))); Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219,

1224 (2d Cir. 1994) (same). 1


                                             CONCLUSION

        Defendant’s motion for reconsideration is denied. The case is referred to Magistrate Judge

Pollak for discussion of settlement.

                                                                   SO ORDERED.

                                                                   Edward R. Korman
Brooklyn, New York                                                 Edward R. Korman
October 29, 2018                                                   United States District Judge




        1
          Though neither party has yet advanced the theory, to the extent Molina may have harbored dual
motives, such that “both reasons might have motivated” him, the fact-finder will determine if “the improper
reason was not the ‘but for’ cause of the [retaliation].” See Brock v. Casey Truck Sales, Inc., 839 F.2d 872,
877 (2d Cir. 1988) (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v. Dyle, 429 U.S. 274 (1977)).
                                                         8
